

	

		II

		109th CONGRESS

		1st Session

		S. 1790

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Mr. Anton Dodaj, Mrs. Gjyljana Dodaj,

		  Franc Dodaj, and Kristjan Dodaj.

	

	

		1.Permanent resident status for

			 Mr. Anton Dodaj, Mrs. Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act,

			 Mr. Anton Dodaj, Mrs. Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj shall be

			 eligible for issuance of immigrant visas or for adjustment of status to that of

			 aliens lawfully admitted for permanent residence upon filing an application for

			 issuance of immigrant visas under section 204 of that Act or for adjustment of

			 status to lawful permanent resident.

			(b)Adjustment of

			 statusIf Mr. Anton Dodaj, Mrs. Gjyljana Dodaj, Franc Dodaj, and

			 Kristjan Dodaj enter the United States before the filing deadline specified in

			 subsection (c), Mr. Anton Dodaj, Mrs. Gjyljana Dodaj, Franc Dodaj, and Kristjan

			 Dodaj shall be considered to have entered and remained lawfully and shall be

			 eligible for adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act as of the date of enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of immigrant visas or the

			 application for adjustment of status are filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon the granting of immigrant visas or

			 permanent residence to Mr. Anton Dodaj, Mrs. Gjyljana Dodaj, Franc Dodaj, and

			 Kristjan Dodaj, the Secretary of State shall instruct the proper officer to

			 reduce by 4, during the current or next following fiscal year, the total number

			 of immigrant visas that are made available to natives of the country of the

			 aliens’ birth under section 203(a) of the

			 Immigration and Nationality Act or, if

			 applicable, the total number of immigrant visas that are made available to

			 natives of the country of the aliens’ birth under section 202(e) of that

			 Act.

			

